DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remarks and Interview Summary
During initial interview dated 5/13/2021 after carefully review of claim amendments dated 5/04/2021 and the accompanying arguments, Examiner agrees independent claim 1 and independent claim 7 are allowable over the cited art. However Examiner founds that independent 13 is not allowable as is. In subsequent discussion, Examiner advised that independent claim 13 be amended similar to claims 1 and 7. Applicant has approved the proposed amendment to independent claim 13 and on 5/27/2021 Applicant representative authorizes amendments as an Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald A. DiPaula on 5/27/2021.

The claims have been amended as follow.

1.	(Currently Amended)	A method for analyzing a signal transmission characteristic in a wireless communication system, the method comprising:
acquiring first information including at least one of 2-dimensional image information or 3-dimensional map information; 
acquiring second information including real environment information based on the first information; 
determining at least a plurality of candidate transmitter locations based on at least one of the first information or the second information; 
performing a ray tracing simulation based on the first information, second information, and the plurality of candidate transmitter locations; and
determining the signal transmission characteristic based on a result of the ray tracing simulation,
wherein the real environment information includes at least one of material information or appearance information of an object or radio wave propagation information through the object, and
wherein the determining of the plurality of candidate transmitter locations comprises:
determining locations where a transmitter can be installed based on the image information, 
determining radio wave propagation distances of a transmitter corresponding to the locations where the transmitter can be installed,
determining a priority by the locations where the transmitter can be installed, and


2.	(Previously Presented)	The method of claim 1, further comprising:
determining at least one transmitter location among the plurality of candidate transmitter locations based on the result of the ray tracing simulation;
acquiring information related to at least one ray transmitted by a transmitter corresponding to the at least one determined transmitter location; and
selecting a ray with a power equal to or greater than a predetermined power among the at least one ray. 

3.	(Previously Presented)	The method of claim 2, further comprising: 
determining beamforming information including at least one of an azimuth or a tilt for a beam to be formed by the transmitter based on the one transmitter location and the ray; and
determining the signal transmission characteristic based on the beamforming information,
wherein the beamforming information is applied for the ray of the transmitter. 

4.	(Previously Presented)	The method of claim 1, wherein the signal transmission characteristic is further determined based on a radio wave penetration loss. 

5.	(Canceled) 

6.	(Original)	The method of claim 1, wherein performing the ray tracing simulation comprises performing the ray tracing simulation in consideration of using an antenna pattern having a physical property identical in all directions at the plurality of candidate transmitter locations. 

7.	(Currently Amended)	A computing device for analyzing a signal transmission characteristic in a wireless communication system, the device comprising:
a transceiver configured to transmit and receive information; and
a controller configured to control to acquire first information including at least one of 2-dimensional image information or 3-dimensional map information, acquire second information including real environment information based on the first information, determine a plurality of candidate transmitter locations based on at least one of the first information or the second information, and perform a ray tracing simulation based on the first information, second information, and the plurality of candidate transmitter locations, and determine the signal transmission characteristic based on a result of the ray tracing simulation,
wherein the real environment information includes at least one of material information of an object or radio wave propagation information through the object, and
wherein the controller is further configured to control to:
determine locations where a transmitter can be installed based on the image information, 
determine radio wave propagation distances of a transmitter corresponding to the locations where the transmitter can be installed,
determine a priority by the locations where the transmitter can be installed, and
determine the plurality of candidate transmitter locations based on the locations where the transmitter can be installed, the radio wave propagation distances of the transmitter and the priority.

8.	(Previously Presented)	The device of claim 7, wherein the controller is further configured to control to:
determine one transmitter location among the plurality of candidate transmitter locations based on the result of the ray tracing simulation, 
acquire information related to at least one ray transmitted by a transmitter corresponding to the determined transmitter location, and 
select a ray with a power equal to or greater than a predetermined power among the at least one ray.

9.	(Previously Presented)	The device of claim 8, 
wherein the controller is further configured to control to:
determine beamforming information including at least one of an azimuth or a tilt for a beam to be formed by the transmitter based on the one transmitter location and the ray, and 
determine the signal transmission characteristic based on the beamforming information, and 
wherein the beamforming information is applied for the ray of the transmitter.



11.	(Canceled)

12.	(Previously Presented)	The device of claim 7, wherein the controller is further configured to control to perform the ray tracing simulation in consideration of using an antenna pattern having a physical property identical in all directions at the plurality of candidate transmitter locations.

13.	(Currently Amended)	A method for designing a network of a wireless communication system, the method comprising:
acquiring real environment information based on 3-dimensional map information and image information related to the 3-dimensional map information; 
determining a plurality of candidate transmitter locations based on the real environment information; 
performing a ray tracing simulation based on the real environment information and the plurality of candidate transmitter locations; 
determining a signal transmission characteristic based on a result of the ray tracing simulation;
selecting one transmitter location among the plurality of candidate transmitter locations based on the result of the ray tracing simulation; and

wherein the real environment information includes at least one of material information of an object or radio wave propagation information through the object, and
wherein the determining of the plurality of candidate transmitter locations comprises:
determining locations appropriate for transmitter installation based on the image information, 
determining radio wave propagation distances of a transmitter corresponding to the locations appropriate for transmitter installation,
determining a priority by the locations appropriate for transmitter installation, and
determining the plurality of candidate transmitter locations based on the locations appropriate for transmitter installation, the radio wave propagation distances of the transmitter, and the priority. 

14.	(Canceled)

15. (Previously Presented) A non-transitory storage medium, the storage medium storing a program comprising instructions for executing the method of claim 1.

Claims 1-4, 6-10, 12, 13 and 15 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: an update search has been conducted but no art, alone or in combination, is found to disclose the limitation a ray .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art discussion
Pat. No.: US 10,433,185 B2 to Barros et al. discloses does not discloses disclose a ray tracing simulation based on selection of candidate locations to install transmitter based on the image information, determine radio wave propagation distances of a transmitter corresponding to the locations where the transmitter can be installed. Barros et al. does not discloses a priority by the locations where the transmitter can be installed, and the radio wave propagation distances of the transmitter and the priority. Rather, Barros et al. determines location of transmitter within an area associated with a desired coverage.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/27/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414